FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       July 19, 2017
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 GABRIEL M. ROBLES,

          Plaintiff - Appellant,
                                                         No. 17-3042
 v.                                            (D.C. No. 5:15-CV-04864-KHV)
                                                          (D. Kan.)
 UNITED STATES OF AMERICA,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges. **


      Plaintiff-Appellant Gabriel M. Robles, appearing pro se, appeals from the

district court’s grant of summary judgment to the government in his medical

malpractice claim against the United States and from its dismissal of his libel

claim for lack of jurisdiction. See Robles v. United States, No. 5:15-cv-4864-

KHV, 2017 WL 364598 (D. Kan. Jan. 25, 2017); 1 Rawle 138–41. Exercising


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.



                                    Background

      Mr. Robles’s claims arise from his treatment by medical providers at the

Veterans Administration (“VA”). According to Mr. Robles, the VA failed to

properly diagnose his wrist pain as a ruptured tendon, and instead treated him

with Ibuprofin for a simple sprain. When Mr. Robles later found out that his pain

was caused by a torn tendon and soft tissue damage in his wrist, it was too late for

surgery. See Robles, 2017 WL 364598, at *3; 1 Rawle 16–17. Accordingly, Mr.

Robles brought a claim for medical malpractice under the Federal Tort Claims

Act, 28 U.S.C. § 2671 (“FTCA”). Mr. Robles also alleged that the government

engaged in a conspiracy to libel and slander him in order to avoid liability for its

malpractice. Robles, 2017 WL 364598, at *3.

      The district court granted the government summary judgment on the

medical malpractice claim because Mr. Robles never identified an expert witness

to testify about the standard of care or how any breach by the VA caused Mr.

Robles’s injury. Id. at *4–6. The court concluded that the common knowledge

exception did not apply because an expert witness was necessary for a jury to

understand the proper standard of care. Id. at *6. The district court also ordered

Mr. Robles to show cause why it should not dismiss the libel claims since the

government had not waived its sovereign immunity for intentional torts. Id.; see

                                        -2-
28 U.S.C. § 2680(h). After receiving Mr. Robles’s response, the court dismissed

the claims. 1 Rawle 138–41.



                                     Discussion

      We review de novo the district court’s grant of summary judgment and its

dismissal for lack of jurisdiction. See Cillo v. City of Greenwood Vill., 739 F.3d
451, 461 (10th Cir. 2013) (summary judgment); Trackwell v. U.S. Gov’t, 472
F.3d 1242, 1243 (10th Cir. 2007) (Rule (12)(b)(1) dismissal).

      On appeal, Mr. Robles seems to contend that (1) the parties had previously

come to an agreement about expert witnesses and the government violated that

agreement by moving for dismissal or summary judgement, and (2) the common

knowledge exception should have applied. 1 Mr. Robles points to the pretrial

order as evidence that the parties had agreed on expert testimony. But that

pretrial order simply stated that “the parties have stipulated that no motions will

be filed challenging the propriety of expert testimony in this case.” 1 Supp. R.

19. The government’s subsequent motion to dismiss / motion for summary

judgment — which was also referenced in the pretrial order, id. at 18 — did not

challenge the propriety of expert testimony, but rather argued that Mr. Robles had

      1
        Mr. Robles’s briefing is not altogether clear on this point, but we
construe his pleadings liberally given his pro se status. Mayfield v. Bethards, 826
F.3d 1252, 1255 (10th Cir. 2016). In doing so, we do not become his advocate or
make his arguments for him. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991).

                                        -3-
not disclosed any information about an expert witness who would testify about the

standard of care. See 1 Rawle 68–69. Moreover, Mr. Robles had long been on notice

that he was to disclose that information in accordance with Fed. R. Civ. P.

26(a)(2), as he acknowledged in his initial disclosures. 1 Rawle 72–74. Yet in none

of those disclosures did he say that anyone would testify about the standard of

care or whether the doctors in question breached that standard — much less did

he provide a detailed written report by the expert witness as required by Fed. R.

Civ. P. 26(a)(2)(B). The same is true for the witnesses discussed in Mr. Robles’s

response to the government’s motion for summary judgment. See 1 Rawle 90–91.

      As for Mr. Robles’s contention on appeal that no expert witness was needed

because the common knowledge exception should have applied, 2 we agree with

the district court that “the care and treatment of plaintiff’s wrist injury is not

something within the common knowledge of the jury.” Robles, 2017 WL 364598,

at *6. Under Kansas state law, the general rule is that expert testimony is

required to establish the appropriate standard of care in medical malpractice

claims. Perkins v. Susan B. Allen Mem’l Hosp., 146 P.3d 1102, 1105–06 (Kan.

Ct. App. 2006). The exception to this is when “what is alleged to have occurred

in the diagnosis, treatment, and care of a patient is so obviously lacking in

reasonable care and the results are so bad that the lack of reasonable care would


      2
        Mr. Robles did not raise this issue before the district court, but the court
considered the argument on its own initiative. Robles, 2017 WL 364598, at *6.

                                         -4-
be apparent to and within the common knowledge and experience of mankind

generally.” Id. at 1106 (citation and internal quotation marks omitted). Suffice it

to say, Mr. Robles’s situation does not fit the exception. It is not clear without

expert testimony whether an initial misdiagnosis of a patient’s wrist pain as being

caused by a sprain as opposed to a ruptured tendon is “patently bad” care. Cf. id.

(collecting and discussing cases).

         We also reject Mr. Robles’s assorted theories of conspiracy to commit libel

and slander as expressly excluded from the FTCA’s waiver of sovereign

immunity. 28 U.S.C. § 2680(h). Thus, the district court was without jurisdiction

to consider them.

         Finally, the new arguments Mr. Robles makes on appeal concerning bias by

the district court have been forfeited, and in any event rely on unsupported and

highly tenuous speculation. See Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir.

1987).

         AFFIRMED.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -5-